Citation Nr: 0602958	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-19 125	)	DATE
	)	
						)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1982 until 
retiring in October 2002.

This case comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted the veteran's claim 
for service connection for bilateral hearing loss and 
assigned an initial noncompensable (i.e., 0 percent) 
rating effective as of November 1, 2002.  He appealed for 
a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

The veteran subsequently relocated and the RO in Columbia, 
South Carolina, assumed jurisdiction over his case and 
forwarded his appeal to the Board.

Unfortunately, however, the claim must be further 
developed before being decided.  So the Board is remanding 
the claim to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

Note that, when filing his substantive appeal (VA Form 9) 
in May 2003, the veteran requested a hearing at the RO 
before a Veterans Law Judge (VLJ) of the Board.  He also 
wrote, adjacent to this, that he wanted a hearing at the 
RO before a local decision review officer (DRO).  
The veteran subsequently elected to have an informal 
conference with a DRO, rather than a formal hearing, which 
was held in February 2004.  And during that conference, 
the veteran withdrew his claim for service connection for 
residuals of a left first toe injury.  Also, another 
claim, for service connection for tachycardia with 
atypical chest pain, was granted in April 2004.  He has 
not since appealed the rating or effective date assigned 
for that disability.  So that claim has been resolved to 
his satisfaction and is no longer before the Board.  See, 
e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Thus, his only remaining claim on appeal concerns whether 
he is entitled to a higher initial rating for his 
bilateral hearing loss.  See 38 C.F.R. § 20.204(b), (c) 
(2005).


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA potentially applies to all pending claims for 
VA benefits, and provides that VA shall make reasonable 
efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim.  Changes potentially 
relevant to this particular veteran's appeal include the 
establishment of specific procedures for advising him and 
his representative of information required to substantiate 
his claim, a broader VA obligation to obtain relevant 
records and advise him of the status of those efforts, and 
an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where 
such a procedure is necessary to make a decision on the 
claim.  

A preliminary review of the claims file does not indicate 
the veteran was properly advised of the changes brought 
about by the VCAA regarding his claim for a higher rating 
for his bilateral hearing loss.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107.  The RO failed to explain the type 
of information and evidence necessary to substantiate this 
claim.  Furthermore, although the RO provided a copy of 
some of the regulations implementing the VCAA in the April 
2003 statement of the case (SOC), the RO failed to provide 
the veteran with an adequate explanation of the provisions 
of the VCAA, including notice of his rights and 
responsibilities under this law and whose ultimate 
responsibility - his or VA's, it is in obtaining the 
supporting evidence.  And mere notification of the 
provisions of the VCAA, without a discussion of his rights 
and responsibilities, VA's responsibilities, and the 
necessary evidence to be obtained with regard to the 
specific issue before the Board is insufficient for 
purposes of compliance with the VCAA.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Ordinarily, when, as here, VA receives an NOD that raises 
a new issue in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary 
to substantiate the newly raised issue.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  Here, though, since there was no 
initial VCAA notice, a VCAA letter must be issued to 
correct this procedural due process problem before the 
Board can decide the case.  See Huston v. Principi, 
17 Vet. App. 195 (2003) (requiring VA to advise the 
veteran that evidence of an earlier filed claim is 
necessary to substantiate his claim for an earlier 
effective date).  And the Board, itself, cannot correct 
this procedural due process deficiency; rather, the RO 
must.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

As a consequence, the veteran's claim was certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claim, his rights 
and responsibilities under the VCAA, and VA's 
responsibilities under this law.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (failure by the BVA to 
enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, 
as well as to inform a claimant of which evidence the VA 
will seek to provide and which evidence the claimant is to 
provide, is remandable error).  Thus, a VCAA letter must 
be issued to correct this procedural due process problem 
before the Board can decide this case.  

Additionally, while the Board realizes the veteran 
underwent a VA audiological examination in June 2002, the 
report of that hearing evaluation does not provide the 
objective clinical findings necessary to properly evaluate 
the current severity of his bilateral hearing loss under 
the Schedule for Rating Disabilities (Rating Schedule).  
See 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, Diagnostic Code 
6100 (2005).  In particular, it is unclear from the 
medical evidence of record whether his hearing acuity is 
worse now than it was when tested during that evaluation.  
See Fenderson, supra (when the veteran appeals the initial 
rating assigned for his disability, just after 
establishing his entitlement to service connection for it, 
VA must consider his claim in this context - which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at 
other times during the pendency of his appeal).  

In a Statement of Accredited Representative in Appealed 
Case (in lieu of a VA Form 646), the veteran's 
representative alleged the veteran's hearing had worsened 
since that examination and requested a new audiological 
evaluation.  So to determine whether the veteran's hearing 
is, indeed, worse than when last examined by VA, he should 
be afforded another VA audiological examination to 
reassess the severity of his bilateral hearing loss under 
the applicable standards.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to 
obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined the Board should have ordered contemporaneous 
examination of veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately 
addresses the level of impairment of the disability since 
the previous examination).

Accordingly, this claim is REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Send the veteran a VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence not of 
record that is necessary to 
substantiate his claim of entitlement 
to a higher initial rating for his 
bilateral hearing loss; (b) inform him 
about the information and evidence that 
VA will seek to provide; (c) inform him 
about the information and evidence he 
is expected to provide; and (d) request 
or tell him to provide any evidence 
in his possession pertaining to this 
claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, 
too, Huston v. Principi, 17 Vet. App. 
195 (2003).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument 
in response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced 
records and associate them with the 
other evidence in the claims file.  If 
any request for records is 
unsuccessful, notify the veteran of 
this in accordance with the VCAA.

2.  Schedule the veteran for an 
audiogram and Maryland CNC speech 
recognition test to determine the 
current severity of his bilateral 
hearing loss.  His VA claims file must 
be made available to the designated 
examiner for a review of the pertinent 
medical history.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
performed.  The examiner is also 
requested to specifically indicate 
whether the veteran's bilateral hearing 
loss has worsened since his June 2002 
VA evaluation and, if so, to what 
extent.  The examiner should report 
complaints and clinical findings in 
detail including pure-tone threshold 
averages and speech discrimination 
scores, and the basis for the 
examiner's opinion should be fully 
explained. 

3.  Then readjudicate the veteran's 
claim for an initial compensable rating 
for his bilateral hearing loss 
in light of the additional evidence 
obtained.  If this claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the 
record, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

